DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art generally teaches methods for monitoring suspended matter comprising obtaining characteristics from a transceiving probe, sending signals section by section, receiving a measuring signal, performing power spectrum estimation on the received measuring signal, and calculating relative size of the suspended matter and relative distribution. See Ning et al .(CN 105738469 A) (Ning) and Brumley et al. (US 2008/0080314 A1) (hereinafter Brumley). The prior art fails to teach or provide motivation for the claimed details of each step in the method.
Regarding claims 2-3, they are dependent on claim 1.
Regarding claim 4, the prior art generally teaches monitoring devices for performing methods of monitoring suspended matter comprising various modules that are connected to a transceiver and output module, with arrays of reflectors and transceiving arrays for transmitting and receiving reflected signals. See Ning and Brumley. The prior art fails to teach the claimed details of the transceiving module and processing module for performing the method of claim 1, in combination with the rest of the limitations found in the claim.
Regarding claims 5-10, they are dependent on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861